Citation Nr: 1402213	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the reduction from 90 percent, effective August 1, 2009, for the service-connected hearing loss was proper, to include whether a rating greater than 20 percent is warranted from August 1, 2009 to September 15, 2009, and a rating greater than 30 percent is warranted thereafter.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A hearing before the undersigned Veterans Law Judge was held at the RO in December 2011.  The hearing transcript has been associated with the claims file.

The case was previously before the Board in May 2012 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDINGS OF FACT

1.  At the time of the effective date of reduction, August 1, 2009, the 90 percent disability rating for the Veteran's service-connected hearing loss disability had been in effect for less than five years.

2.  At the time of the May 2009 rating decision reducing the rating for the Veteran's service-connected hearing loss from 90 to 20 percent, the evidence showed a material improvement in the hearing loss reasonably certain to be maintained under the conditions of ordinary life and work. 

3.  From August 1, 2009 to September 14, 2009, bilateral hearing loss was manifested by no more than auditory acuity level IV for both ears.

4.  Since September 15, 2009, bilateral hearing loss was manifested by no more than auditory acuity level V in the right ear and auditory acuity level VI in the left ear.

5.  The Veteran has depression that was aggravated, but not caused, by his service-connected bilateral hearing loss; however, it is not possible to establish an approximate baseline level of severity of the depression or degree to which his functioning is additionally reduced by hearing loss without resorting to speculation.


CONCLUSIONS OF LAW

1.  The decision to reduce the rating for the service-connected hearing loss from 90 percent to 20 percent from August 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.85, Diagnostic Code (DC) 6100 (2013) 

2.  From August 1, 2009 to September 14, 2009, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

3.  Since September 15, 2009, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

4.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in March 2008 for his increased rating for hearing loss claim and August 2009 for his depression claim.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran and his wife in support of the Veteran's claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).   

The Veteran was afforded audiometric VA examinations in September 2008, September 2009, and June 2012.  He was afforded psychiatric VA examinations in December 2009 and May 2012.  The Board finds that the VA examinations were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Propriety of Reduction and Increased Rating for Hearing Loss

A.  Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath, 1 Vet. App. at 589.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  

Propriety of Reduction 

In a June 2001 rating decision, service connection was granted for hearing loss and an initial noncompensble rating was assigned, effective August 19, 1999.  Effective April 2003, the Veteran's rating was increased to 20 percent.  In an August 2005 decision, the evaluation of the Veteran's service-connected hearing loss was increased from 20 to 90 percent, effective September 22, 2004.  

In March 2008, the Veteran filed for an increased rating.  In the May 2009 rating decision, the evaluation was reduced to 20 percent, effective August 1, 2009.  In a September 2009 decision, the rating was increased to 30 percent, effective September 15, 2009.  

The 90 percent rating for bilateral hearing loss was in effect from September 22, 2004, to August 1, 2009, less than 5 years.  The RO complied with the procedural requirements for rating reductions.  The RO sent the Veteran a November 2008 letter and rating decision proposing to reduce the rating for his service-connected hearing loss from 90 to 20 percent.  The letter explained how this would affect his combined evaluation.  The letter also informed the Veteran that he could submit evidence showing why the proposed reduction should not take place, and that he could appear at a personal hearing to present evidence or argument against the proposed reduction.  38 C.F.R. §3.105(e).

The 90 percent rating was assigned based on the results of a June 2005 VA audiometric examination that showed pure tone threshold average of 76 in the right ear and 90 in the left ear, with speech discrimination of 34 percent in the right ear, 40 percent in the left.  Under Table VI, those findings equated to a Roman numeral XI for the right ear and X for the left; warranting a 90 percent rating under Table VII.  The findings demonstrated an exceptional pattern of hearing impairment, but use of Table VIa did not result in a higher numeral for either ear.   

Turning to the probative and competent evidence of record, the Veteran underwent a VA audiometric examination in September 2008.  The Veteran reported that he must frequently ask his wife to repeat things.  He also stated that he had difficulty hearing in meetings and social situations and was often unable to hear warning devices, like fire alarms.  The examiner noted that the Veteran worked as a communications technician for 23 years, but eventually could not function in the job because his hearing loss prevented him from hearing diagnostic signals.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
75
80
75
LEFT
35
35
75
80
75
    
The pure tone threshold average was 64 in the right ear and 66 in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 78 in the left ear.  Table VI provides the Veteran with a Roman numeral IV for left ear.  Because the Veteran's right ear demonstrated an exceptional pattern under 38 C.F.R § 4.86, Table VIA provides the Veteran with a Roman numeral of V, which is then increased to VI.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a 20 percent rating.

Based on this examination, the RO proposed decreasing the Veteran's rating to 20 percent from 90 percent in November 2008 and did decrease the award in a May 2009 Rating Decision effective August 1, 2009.

The Veteran underwent another VA audiometric examination in September 2009 during which the examiner noted the Veteran's hearing loss had significant effects on his occupation.  The Veteran reported "trouble hearing what people say."  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
75
75
75
LEFT
25
30
75
80
75

The pure tone threshold average was 63 in the right ear and 65 in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 78 in the left ear.  Table VI provides the Veteran with a Roman numeral IV for the each ear.  Because both ears demonstrated an exceptional pattern under 38 C.F.R § 4.86, Table VIA provides the Veteran with a Roman numeral of V, which is then increased to VI for each ear.  Pursuant to Table VII, those scores warrant assignment of a 30 percent rating.  

The evidence reflects that the September 2008 VA examination forming the basis for the reduction was full and complete, and at least as full and complete as the June 2005 VA examination upon which the rating was originally based.  The subsequent September 2009 VA examination supported a finding of material improvement and reflected that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Thus, the reduction effectuated by the RO was supported not only by the September 2008 VA examination, but by subsequent and VA examination as well.  The facts established that there had been material improvement and therefore, the reduction was proper.  

The Veteran underwent another VA audiometric examination in June 2012 at which time he told the examiner "I have difficulty hearing people talk."  The examiner noted the Veteran's hearing loss impacted ordinary condition of daily life.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
70
70
LEFT
25
30
75
75
75
    
The pure tone threshold average was 60 in the right ear and 64 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 78 in the left ear.  In this instance, both ears demonstrated an exceptional pattern under 38 C.F.R. § 4.86.  Table VIA provides the Veteran with a Roman numeral IV for the right ear, which is increased to V; and Roman numeral V for the left ear, which is increased to VI.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a 20 percent rating.  However, in the January 2013, the AMC continued to rate the Veteran's current hearing loss at 30 percent disabling.

Therefore, while the Veteran's audiometric test results during the pendency of this claim only entitle him to a rating evaluation of 20 percent, the RO has rated the Veteran's disability as 30 percent since September 15, 2009.

Increased Rating

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment.  Thus, a rating in excess of 20 percent for bilateral hearing loss prior to September 15, 2009, and a rating higher than 30 percent thereafter, must be denied.

In deciding the claim, the Board has considered the Veteran's statements and his wife's statements.  Their lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  

The weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected hearing loss, to include difficulty hearing other people speak and inability to hear a fire alarm.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Service Connection for Depression

A.  Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  However, 38 C.F.R. § 3.310(b) provides that VA "will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

B.  Analysis

The Veteran claims that his depression is related to his service-connected hearing loss.  In his claim, he alleges that his hearing loss is so bad that he gets depressed because he cannot understand conversations.

At the outset, the Board notes that there is no record of any complaints, treatment, or diagnoses of any mental health problems during the Veteran's active duty service.  At his separation examination in August 1979, a clinical evaluation showed no psychiatric problems.

The first treatment records that show any mental health issues are from the East Orange VA Medical Center (VAMC) in December 2001 when the Veteran was treated for substance abuse.  He received treatment for cocaine abuse and was later diagnosed with mood disorder related to his substance abuse.  There was a diagnosis of depression in May 2003.  The VA records show that the treating mental healthcare providers opined that the depression was related to his substance abuse problem.  On multiple occasions, the Veteran has been admitted for substance abuse and concomitant depression.  In none of those records does the Veteran assert that his hearing loss caused or aggravated his depression.

The Veteran underwent a VA psychiatric examination in December 2009.  He reported that he served in the Marines and was stationed in North Carolina and the Philippines.  The Veteran reported that he never served in combat and could not recall any traumatic events during service.

The stressor identified in the examiner's report included the death of the Veteran's son from AIDS in 1998, interpersonal problems with his wife, and his hearing problems.  The Veteran also reported being sexually abused by a friend when he was 5 years old.  He reported still harboring anger and resentment toward the person.

The Veteran reported having a depressed mood, feeling withdrawn, and experiencing nervousness.  At the time of the examination, the Veteran reported being married to his third wife and having two children.  He reported having friends and socializing.  He reported a history of drug abuse but stated he had been clean for two years.

The examiner reported that "while the Veteran has problems with depression, by his own admission they surged after his son's death."  The examiner also noted other more recent "situational problems influencing his depression such as homelessness, unemployment and marital problems.  Moreover, his past sexual abuse inevitably plays a role and there are possible genetic factors if his mother's depression is considered."  The examiner concluded that while the Veteran's "hearing loss certainly is one of his difficulties, it appears to play a peripheral role at best in the causes of his depression."

The Veteran underwent a second VA psychiatric examination in May 2012.  The examiner diagnosed the Veteran with major depressive disorder and polysubstance dependence.  The examiner noted that the history provided by the Veteran was the same as the one provided at the December 2009 examination.

The examiner reported that in reviewing the "evidence, until recently, [the] Veteran reported consistently that his depression emerged around the time of his son's death in the late 1990's after which he relapsed to substances following a 12 year period of abstinence during which there is no evidence of depression in the records.  Therefore, as noted in [the] previous exam, there is no evidence that this depression is casually or directly related to his military service."

The examiner noted that the Veteran "reported he is experiencing depression directly related to his hearing loss."  The Veteran "explained how his hearing loss has negatively impacted his self-esteem in that he 1) feels he cannot attend social functions, 2) argues with his wife as she often thinks he hears her when he does not, and 3) is dependent on his wife for 'being my caretaker...  I can't even answer the phone or my messages without her help.'"

The examiner opined that "the preponderance of evidence suggests [the] Veteran's depression was not caused by his hearing loss but is instead related to the co-occurring death of his son, loss of his marriage, and loss of his home.  As outlined in the previous mental disorders exam, childhood sexual abuse also may contribute etiologically to his depression and 'there are possible genetic factors if his mother's depression is considered.'  Given the notable impact of hearing loss on his self-esteem and feelings of worthlessness, it is as least as likely as not that his service-connected hearing loss aggravates his depression and reduces his functioning.  However, with these complicating etiologic factors and his concomitant substance dependence, it is not possible to establish an approximate baseline level of severity of the depression or degree to which his functioning is additionally reduced by hearing loss without resorting to speculation."

In deciding this claim, the Board notes that entitlement to service connection on a direct basis is not warranted.  There is no evidence that the Veteran had any mental health problems during service or for many years after service.  Further, the May 2012 VA examiner concluded that the Veteran's depression was not directly related to service.  Also, the Veteran has never asserted that he is entitled to service connection for depression on a direct basis.  Therefore, direct service connection is not warranted.

In assessing the Veteran's claim for service connection on a secondary basis, the Board concludes that service connection is not warranted.  The Board concedes that the Veteran has a current diagnosis of depression.  The competent medical evidence establishes that the Veteran's service-connected hearing loss did not cause depression.  Other factors, including the death of his son, were the cause of his depression.  However, the VA examiner opined that the Veteran's bilateral hearing loss does aggravate his depression.  As mentioned above, an opinion alone that his depression is aggravated by a service-connected disability does not establish service connection for depression; 38 C.F.R. § 3.310(b) requires that a baseline level of severity for depression must be established by medical evidence. 

In this instance the VA examiner reported that "it is not possible to establish an approximate baseline level of severity of the depression or degree to which his functioning is additionally reduced by hearing loss without resorting to speculation."  The reason the examiner provided for not being able to establish a baseline is that there are "complicating etiologic factors and his concomitant substance dependence."  Those factors include the death of his son, his marriage problems, and substance abuse.

The Veteran is responsible for establishing a baseline level of disability in aggravation claims, and where "no baseline can be established, no aggravation can be demonstrated."  Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744, 52,745 (Sept. 7, 1996).  The claims file does not include a baseline level of severity for the Veteran's psychiatric disability; thus, aggravation is not conceded. 

The Board also considered the lay evidence of record.  Lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, lay evidence is not competent to provide a medical diagnosis and medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   The Veteran has asserted that his depression is related to his hearing loss.  However, the Veteran is not competent to establish that relationship.

There is no competent evidence of record which provides a baseline of the Veteran's depression.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for depression.


ORDER

The reduction from a 90 percent rating to 20 percent, effective August 1, 2009, for the service-connected hearing loss was proper.  

Entitlement to a rating in excess of 20 percent from August 1, 2009 to September 15, 2009, and a rating in excess of 30 percent from September 15, 2009 for bilateral hearing loss is denied.

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected hearing loss, is denied.


REMAND

Once a Veteran submits evidence of a medical disability, makes a claim for the highest possible rating, and submits evidence of unemployability, then an informal claim of TDIU has been raised.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the Veteran's Brief dated in March 2013, his representative raised a claim for TDIU. 

The claim for TDIU was not adjudicated by the RO.  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance, to include consideration of whether TDIU is warranted at any time during the pendency of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative appropriate notice regarding a claim for TDIU.

2.  Upon completion of the above, schedule the Veteran for a VA examination.  The entire claims folder, to include a complete copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on his/her review of the case, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner is requested to provide a rationale for any opinion provided.

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his agent should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


